Title: To John Adams from C. W. F. Dumas, 3 July 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monseiur
Lahaie 3 Juillet 1781

J’ai été mortifié dernierement, de vous trouver justement parti lorsque je passai à votre Auberge, pour vous rendre mes devoirs après avoir vu quelques patriotes. J’espere être dedommagé lorsque vous ferez une autre tournée ici. En attendant, je me hâte de vous faire passer l’incluse, non seulement pour que vous ayiez la bonté de la faire partir par premiere occasion avec vos Dépeches, mais aussi pour que vous la lisiez.
Tout ce qu’elle contient est aussi sûr qu’interessant. Le troisieme Article est encore plus directement important pour l’Amérique, et pour vous personnellement, à cause de votre Commission de Minre. Plenipo: en cas de Pacification générale. J’ai tenu en mes mains et lu toute la Dépeche, dont la mienne donne la substance. Ainsi je vous suis garant de la chose. J’ignore, au reste, Si les Cours belligérantes Sont déjà convenues de certains préliminaires avec les Cours Impériales, ou Si ce n’est encore qu’une négociation entamée par ces deux dernieres seules. Le temps nous développera cela.
Mes respects, S. V. p. à Mrs. Dana, Searle, Gilon et Jennings. Je suis avec bien du respect, Monsieur, Votre très humble & très obeisst. servit.

Dumas


P.S. Je vous fais mon compliment, Monsieur, sur la victoire remportée par Mr. De Grasse près de la Martinique contre Hood. Voilà Rodney bien mortifié. Ce brigand le mérite. Mais n’y a-t-il donc personne en Amérique qui puisse prendre et pendre la felon Arnold?
Je prends la liberté de tirer sur vous, Monsieur, à l’ordre de Mrs. De Neufv. & fils, les 20 Ducats pour les fraix de publication du Memoire dans les 3 Langues, selon le Mémoire que vous aurez trouvé dans le paquet des 150 Exemples. du Meme. en Anglois, qui doit vous avoir été remis par Mrs. De Neufville.

